DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to communication filed 9/23/2021.
Claims 12, 15 and 17-21 are presented for examination.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Eric H. Liou (Reg. NO# 67246) on 10/12/2021.

Please amend the following claims:

12. An information processing system comprising a plurality of information processing devices to execute an application including a plurality of execution files in a distributed manner through a network, a gateway to be connected to the network and Internet, and a cloud server to be connected to the Internet wherein,
each of the plurality of information processing devices comprises:

a receiving part;
a storage part;
an application division setting part, when the input part receives the input of the execution instruction, to receive application attached information indicating each of the plurality of execution files and a condition for executing each of the plurality of execution files, from the cloud server via the receiving part and the gateway, to cause the storage part to store the application attached information, to assign, to one of the plurality of information processing devices, execution responsibility for an execution file which satisfies the condition  and is included in the plurality of execution files, and to generate first execution responsibility assignment information indicating each of the execution files and an information processing device to which the execution responsibility for each of the execution files is assigned when the information processing device functions as a master device in the plurality of information processing devices
a sending part to send the first execution responsibility assignment information to the network;
an application division execution part to obtain the first execution responsibility assignment information when the information processing device functions as the master device or  second execution responsibility assignment information from another information processing device in the plurality of information processing devices when the information processing device functions as a slave device in the plurality of information processing devices, the second execution responsibility assignment information being generated by the another information 
an execution device monitoring part to detect whether one information processing device included in the plurality of information processing devices is newly connected to the network; wherein,
the condition is a number of devices required for executing an execution file,
the application division setting part judges that the condition is satisfied when a number of one or more information processing devices that are included in the plurality of information processing devices and connected to the network is larger than or equal to the number of the devices of the condition, wherein the first or second execution responsibility assignment information indicates at least one execution file is assigned to only one single information processing device when the corresponding condition of the at least one execution file is greater than one; and
when the execution device monitoring part detects that the one information processing device is newly connected to the network, the application division setting part again 

19. An information processing device used as one of a plurality of information processing devices included in an information processing system comprising the plurality of information processing devices to execute an application including a plurality of execution files in a distributed manner through a network, a gateway to be connected to the network and Internet, and a cloud server to be connected to the Internet, the information processing device comprising:
	an input part to receive input of an execution instruction of the application;
	a receiving part;
	a storage part;
	an application division setting part, when the input part receives the input of the execution instruction, to receive application attached information indicating each of the plurality of execution files and a condition for executing each of the plurality of execution files, from the cloud server via the receiving part and the gateway, to cause the storage part to store the application attached information, to assign, to one of the plurality of information processing devices, execution responsibility for an execution file which satisfies the condition  and is included in the plurality of execution files, and to generate first execution responsibility assignment information indicating each of the execution files and an information processing device to which the execution responsibility for each of the execution files is assigned when the information processing device functions as a master device in the plurality of information processing devices

an application division execution part to obtain the first execution responsibility assignment information when the information processing device functions as the master device or second execution responsibility assignment information from another information processing device in the plurality of information processing devices when the information processing device functions as a slave device in the plurality of information processing devices, the  second execution responsibility assignment information being generated by the another information processing device and indicating each of the execution files and an information processing device to which the execution responsibility for each of the execution files is assigned
an execution device monitoring part to detect whether one information processing device included in the plurality of information processing devices is newly connected to the network; wherein,
the condition is a number of devices required  for executing an execution file,
the application division setting part judges that the condition is satisfied when a number of one or more information processing devices that are included in the plurality of information wherein the first or second execution responsibility assignment information indicates at least one execution file is assigned to only one single information processing device when the corresponding condition of the at least one execution file is greater than one; and
when the execution device monitoring part detects that the one information processing device is newly connected to the network, the application division setting part again assigns the execution responsibility for each of the plurality of execution files to one of the plurality of information processing devices.

20. An information processing method performed by an information processing device used as one of a plurality of information processing devices included in an information processing system comprising the plurality of information processing devices to execute an application including a plurality of execution files in a distributed manner through a network, a gateway to be connected to the network and Internet, and a cloud server to be connected to the Internet, comprising:
	receiving application attached information indicating each of the plurality of execution files and a condition for executing each of the plurality of execution files, from the cloud server;
	storing the application attached information;
	assigning, to one of the plurality of information processing devices, execution responsibility for an execution file which satisfies the condition and is included in the plurality of execution files;
	generating first execution responsibility assignment information that indicates each of the execution files and an information processing device to which the execution responsibility for 
sending the first execution responsibility assignment information to the network; and
obtaining the first execution responsibility assignment information when the information processing device functions as the master device or  second execution responsibility assignment information from another information processing device in the plurality of information processing devices when the information processing device functions as a slave device in the plurality of information processing devices, the second execution responsibility assignment information being generated by the another information processing device and indicating each of the execution files and an information processing device to which the execution responsibility for each of the execution files is assigned
referring to the first execution responsibility assignment information or the second execution responsibility assignment information to obtain an execution file whose execution responsibility is assigned to its own device out of the plurality of execution files, from the cloud server via the gateway;
	storing the obtained execution file;
	referring to the first execution responsibility assignment information or the second execution responsibility assignment information and executing the obtained execution file; and
detecting whether one information processing device included in the plurality of information processing devices is newly connected to the network; wherein,
 for executing an execution file,
it is judged that the condition is satisfied when a number of one or more information processing devices that are included in the plurality of information processing devices and connected to the network is larger than or equal to the number of the devices of the condition, wherein the judgement of the condition is satisfied comprising determining the condition is greater than one to assign the obtained execution file to only one single information processing device; and 
when it is detected that the one information processing device is newly connected to the network, the information processing method further comprises assigning again the execution responsibility for each of the plurality of execution files to one of the plurality of information processing devices.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

Claims 12, 15 and 17-21 are allowable over the prior art of record because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior arts.

As per independent Claims 12, 19 and 20, the primary reason for allowance is “wherein the first or second execution responsibility assignment information indicates at least one execution file is assigned to only one single information processing device when the corresponding condition of the at least one execution file is greater than one” in conjunction with the rest of the limitations at claims.

As required by the limitations above, the claimed invention claims a resource-job assignment mechanism via a condition of a job to be executed, the mechanism allows the claimed invention assigns one of the execution files of the application to only one single information processing device for further processing even the corresponding condition of the one execution file indicates it would require more than one information processing device to execute such execution file when there are enough number of information process devices as resources for executing such execution file, i.e., the current connected information processing devices at the system are not less than the corresponding execution condition. In addition, one execution file is not able to be assigned to any information/ processing device when the current connected information devices at the system are less than a corresponding execution condition.

The previous cited prior art reference Saga (US PGPUB 20150095916 A1) discloses: assigning a corresponding job to a corresponding number of nodes indicated by execution condition of the job when there are enough number of connected nodes as resources for executing the job (see [0038]-[0039]). However, Saga does not disclose assigning the job to only one single node when there are enough number of connected nodes as resource for executing the job and the corresponding execution condition is greater than one. Furthermore, each of the claimed execution files from the claimed invention is a sub-job from the claimed application/job (in this way, the claimed invention also can execute sub-jobs that the corresponding execution condition is satisfied by the current connected information processing devices at the system); 

The followings are some new found prior art references:
Marr et al. (US PGPUB 20160087915 A1) discloses: each of host server is able to concurrently perform at least a portion of an operation (see Claim 1; “each of the determined host servers is operable to concurrently perform at least a portion of one of the subsequent operations”).
Khandekar et al. (US PGPUB 20110258246 A1) discloses: a resource assignment task is executed and solved, optimally or near-optimally, in a distributed computing environment by effectively storing and processing parts of the program on different compute nodes connected by a communications interface (see [0024]).
Murata (US PGPUB 20080069117 A1) discloses: the condition enabling execution of one service shows, for example, the performance and the number of resource nodes needed at the minimum for performing one service (see [0050]).

The combination of Saga and some of the new references above like Khandekar et al. at most discloses each of jobs to be assigned to nodes for processing from Saga can be a portion or part of a program or large job. However, the combination is still unable to disclose the concept of at the situation of the system contains sufficient nodes/resources to processing a corresponding job as required by a corresponding execution condition and such execution condition is greater than one, such job is still be assigned to only one single node/resource for further processing.

The remaining claims, not specifically mentioned, are allowed because they are dependent upon the claims mentioned above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHI CHEN whose telephone number is (571)272-0805.  The examiner can normally be reached on Monday-Friday 9:30AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Zhi Chen/
Patent Examiner, AU2196

/EMERSON C PUENTE/Supervisory Patent Examiner, Art Unit 2196